Citation Nr: 1828283	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a right hip disability, as secondary to a right ankle disability.

3. Entitlement to service connection for a right knee disability, as secondary to a right ankle disability.


REPRESENTATION

The Veteran represented by:   Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran is a World War II Era veteran who had qualifying service from January 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded in May 2017 to afford the Veteran an opportunity to have a hearing.  The Veteran was scheduled for a hearing, but requested to have it rescheduled.  In March 2018, the Veteran called to cancel his scheduled hearing.  The Veteran's claim is now ready for review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. There is no evidence of a current diagnosis of a right ankle disability due to disease or injury.

2. As there is no evidence of a right ankle disability due to disease or injury, there is no theory of entitlement available with regard to a secondary disability involving the right hip.

3. As there is no evidence of a right ankle disability due to disease or injury, there is no theory of entitlement available with regard to a secondary disability involving the right knee.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been satisfied.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a right hip disability have not been satisfied.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for Service connection for a right knee disability have not been satisfied.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed an ankle disorder as a result of active duty service and that because of that ankle disorder, he later developed right hip and right knee disorders.  Specifically, the Veteran asserts that he injured his right ankle when a jeep he was driving turned over and his ankle was caught between the brake pedal and the clutch.  He asserts that the doctors told him that he tore all the ligaments in the right ankle.  Since then, the Veteran reported that he has had ankle instability problems, and he developed knee and hip problems due to compensating for the right ankle.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation. See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The critical piece of the Veteran's claim is whether he has a current right ankle disability that is due to disease or injury (underlying pathology).  Shedden, supra; Brammer, supra.  While the records indicate that he has a current hip disability, status post-fall, he does not have a current ankle disability due to disease or injury.

Treatment notes in the file indicate that the Veteran fell and injured his right hip shortly before his application in May 2015.  However, at no point during the appeal period or in close proximity thereto is there evidence of a right ankle disability that is due to disease or injury.  

Further, while the Veteran's service treatment records are largely unavailable, the Board notes that the Veteran first filed an application for medical treatment and for compensation in August 1946.  However, this application was only for "asthmatic spasms, teeth, bronchitis, conjunctivitis, and athlete's foot."  Silence here, when the Veteran was otherwise affirmatively speaking constitutes.  If the Veteran was experiencing manifestations relative to his ankle at that time, it is likely he would have applied for benefits related to that ankle at the same time he was seeking other benefits.  Nevertheless, even if the Board accepts as true the Veteran's description of the events that occurred in service, there is no diagnosed right ankle disability that is due to disease or injury.  In fact, medical records indicate that his only diagnosed conditions as of April 2015 were "coronary artery disease, hypertension, mixed hyperlipidemia, and unspecified acquired hypothyroidism."  

Although the Veteran contends that he has a right ankle disorder related to his active service, the Veteran's opinion is not competent to provide the requisite diagnosis of a right ankle condition because such a determination requires medical expertise.  The Veteran can competently describe the symptoms of giving way that he experienced with regard to his ankle.  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the diagnosis of right ankle pathology. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  

Therefore, the Veteran's lay statements regarding the lack of diagnosis of a right ankle disability due to disease or injury are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to diagnosis in this instance. 

To the extent that there is any error in the duty to assist with regard to attempting to obtain information regarding the Veteran's described in-service injury, the Board finds that this is harmless error.  The Veteran has not demonstrated a right ankle disability that is due to disease or injury (underlying pathology).  As a result, his claim fails on this element for service.  As the other issues are predicated on a finding that a right ankle disability is subject to service connection, they must be denied on this basis as well.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection and the claims are denied. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle condition is denied.

Service connection for a right hip condition, claimed as secondary to a right ankle condition is denied.

Service connection for a right knee condition, claimed as secondary to a right ankle condition is denied.





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


